DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anne Hannah on 2/26/2020.
	The application has been amended the as follows:
	
In the Claims:  claims 1, 18 and 20 have been amended to the following final form:
1.	(Currently Amended) A releasable fastener comprising:
a first connector and a second connector that are selectively configurable between a connected state and a disconnected state, wherein the second connector slidably inserts into the first connector in the connected state;
the first connector comprising a plurality of connected tubular bodies, wherein each tubular body of the plurality of connected tubular bodies includes a tubular-wall having a tubular-wall first end, a tubular-wall second end, an exterior-facing surface, and an interior-facing surface;
wherein each tubular-wall first end of a respective tubular body and a tubular-wall second end of a respective adjacent tubular body are axially aligned along a length direction of the first connector;
wherein the plurality of connected tubular bodies collectively includes a first-connector first end and a first-connector second end;
wherein the axial alignment of the plurality of connected tubular bodies constructs a continuous partially enclosed receiving channel configured to slidably receive the second connector;
wherein the each tubular body of the plurality of connected tubular bodies includes a respective slot extending entirely from the exterior-facing surface to the interior-facing surface and from the tubular-wall first end to the tubular-wall second end;
wherein each respective slot includes a slot width measured from one side of the respective slot to the other side of the respective slot in a radial direction transverse an axis of the first connector; and
the second connector comprising a plurality of connected insert pins, wherein each insert pin of the plurality of connected insert pins and an adjacent insert pin are axially aligned along a length direction of the second connector,
wherein each insert pin of the plurality of connected insert pins includes a respective size and a respective shape configured to slidably move through the first-connector second end and the continuous partially enclosed receiving channel;
wherein the each insert pin of the plurality of connected insert pins includes a portion having a pin width that is larger than the slot width, the portion configured to butt against the interior-facing surface of a respective tubular body in the connected state to impede the each insert pin from disengaging through the slot; and
wherein the each insert pin of the plurality of connected insert pins includes an article connector having a connector width that is smaller than the slot width and that extends through the slot in the connected state.
18.	(Currently Amended) A releasable fastener comprising:
 a first connector comprising a plurality of tubular bodies, wherein each tubular body of the plurality of tubular bodies includes a tubular-wall having a tubular-wall first end, a tubular-wall second end, an exterior-facing surface, and an interior-facing surface, wherein each  tubular-wall first end of a respective tubular body and a tubular-wall second end of a respective adjacent tubular body are axially aligned along a length direction of the first connector continuous partially enclosed receiving channel, wherein the plurality of tubular bodies includes two or more groups of tubular bodies, each group connected to a respective common base which anchors the respective group to an edge of a textile body; and
a second connector comprising a plurality of insert pins, wherein each insert pin of the plurality of insert pins and an adjacent insert pin are axially aligned in a length direction of the second connector, each insert pin of the plurality of insert pins having a respective size and a respective shape configured to slidably move through the continuous partially enclosed receiving channel of the first connector.
20.	(Currently Amended) A releasable fastener comprising:
a first connector comprising a plurality of tubular bodies, wherein each tubular body of the plurality of tubular bodies includes a tubular-wall having a tubular-wall first end, a tubular-wall second end, an exterior-facing surface, and an interior-facing surface, wherein each tubular-wall first end of a respective tubular body and a tubular-wall second  in a length direction of the first connector to form a continuous partially enclosed receiving channel, the first connector further comprising a pin guide positioned at an end of the first connector, the pin guide including a pin-guide wall having a concave surface that extends from a first edge of the pin-guide wall to a second edge of the pin-guide wall, wherein the pin-guide wall is coplanar with a portion of the interior-facing surface of each tubular body of the plurality of tubular bodies; and
a second connector comprising a plurality of insert pins, wherein each insert pin of the plurality of insert pins and an adjacent insert pin are axially aligned in a length direction of the second connector, each insert pin of the plurality of insert pins having a respective size and a respective shape configured to slidably move along the pin-guide wall and through the continuous partially enclosed receiving channel of the first connector.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance.  This application has been reviewed by the examiner and meets all formal and substantive (i.e., statutory) requirements and the language of the claims is enabled by, and finds adequate descriptive supported in the application disclosure as originally filed.
The primary reason for the allowance of the claims is the presence of limitations in the independent claims, which are not found in the prior art references. The examiner believes that the record of the prosecution as a whole makes clear his reasons for allowing a claim or claims. However, the examiner would like to point out one or more specific reasons and/or limitations that the prior art fails to disclose and/or make obvious. Hence, the prior art fails to disclose of and/or make obvious the tubular bodies disclosed in claims 1, 18, and 20, in combination with the other limitations of the claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677                                                                                                                                                                                                        
/Robert Sandy/Primary Examiner, Art Unit 3677